Citation Nr: 1234986	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right hand condition. 

2. Entitlement to service connection for a left hand condition.

3. Entitlement to service connection for left carpal tunnel syndrome.

4. Entitlement to service connection for a disability manifested by chronic low back pain. 

5. Entitlement to service connection for residuals of heat stroke.

6. Entitlement to service connection for chronic tinea pedis.

7. Entitlement to service connection for ingrown toenail, left big toe (also claimed as onychomycosis).

8. Entitlement to service connection for human papilloma virus (HPV) II.

9. Entitlement to an initial compensable evaluation for residuals of left shoulder dislocation.

10. Entitlement to an initial evaluation higher than 10 percent for retropatellar pain syndrome, right knee.

11. Entitlement to an initial evaluation higher than 10 percent for retropatellar pain syndrome, left knee.

12. Entitlement to an initial compensable evaluation for bilateral pes planus with plantar fasciitis.

13. Entitlement to an initial compensable evaluation for bunionectomy, fifth toe, left foot.

14. Entitlement to an initial compensable evaluation for bunionectomy, first toe, right foot.

15. Entitlement to an initial compensable evaluation for scars, postoperative residual of bunionectomies, both feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1997 to August 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in pertinent part, denying the various claims for service connection referenced above on the title page. Through that rating decision, the RO also granted service connection for each of the service-connected disabilities for which the Veteran now appeals from the initial assigned evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During pendency of the appeal, there were RO issuances granting claims previously on appeal for service connection for right carpal tunnel syndrome, migraine headaches, stomach hernia, and folliculitis. The Veteran has not appealed from the assigned initial rating or effective date for these conditions, and hence these claims have been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As well, a December 2007 RO rating decision increased from 0 to 10 percent the evaluations for retropatellar pain syndrome of both the right and left knees, from the August 16, 2006 effective date of service connection. A January 2011 rating decision granted a separate 10 percent evaluation for instability of the right knee, effective June 16, 2010. These increases in compensation notwithstanding, the claims for still higher disability evaluations remain on appeal. See A.B. v. Brown,                6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)

Previously, the Veteran was scheduled to attend a videoconference hearing before a Veterans Law Judge (VLJ) of the Board. The original hearing for November 2011 was postponed. The Veteran then failed to appear for the rescheduled February 2012 hearing. As the Veteran did not provide good cause explanation for nonappearance, or request to reschedule the hearing, her hearing request is effectively deemed withdrawn. See 38 C.F.R. § 20.704(e) (2012). 

The Board presently decides several issues on appeal, granting service connection for left carpal tunnel syndrome; denying service connection for a right hand condition, left hand condition, chronic low back pain, heat stroke, chronic tinea pedis, ingrown toenail; granting in part the claim for increased rating for service-connected right knee disability; and denying the claims for increased rating for left knee disability, and scars due to foot disability. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further development is required on her part. 


FINDINGS OF FACT

1. The Veteran has left side carpal tunnel syndrome that is etiologically related to her military service. 

2. There is no distinct right hand condition, aside from the effects of service-connected right side carpal tunnel syndrome.

3. There is no distinct left hand condition, aside from the effects of now service-connected carpal tunnel syndrome.

4. There is no current disability manifested by chronic low back pain. 

5. The Veteran's episode of heat stroke resolved in service, and there are no current residuals therefrom.

6. Assuming arguendo that the Veteran currently has the condition of chronic tinea pedis, there is no competent evidence that this condition is causally related to service.

7. The condition of an ingrown toenail, left great toe resolved in service, and there are no current residuals therefrom.

8. The Veteran has had range of motion in the right knee approximating forward flexion to 120 degrees, with additional limitation of flexion to 110 degrees following repetitive motion due to pain.

9. The Veteran has had range of motion in the left knee approximating forward flexion to 130 degrees, with additional limitation of flexion to 120 degrees following repetitive motion due to pain.

10. There is no worse than mild instability affecting the right knee.

11. There is a medial meniscal tear associated with right knee disability, accompanied by pain on use, if not also involving locking and joint effusion. 

12. The Veteran's service-connected bunionectomy scars do not meet the minimum surface area requirements for a compensable evaluation, and are not otherwise unstable, painful, or productive of limitation of function. 


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a right hand condition. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2. The criteria are not met to establish service connection for a left hand condition. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for left carpal tunnel syndrome. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4. The criteria are not met to establish service connection for a disability manifested by chronic low back pain. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5. The criteria are not met to establish service connection for residuals of heat stroke. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012);           38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

6. The criteria are not met to establish service connection for chronic tinea pedis.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7. The criteria are not met to establish service connection for ingrown toenail, left big toe (also claimed as onychomycosis). 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

8. The criteria are not met for an initial evaluation higher than 10 percent for retropatellar pain syndrome, right knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, Diagnostic Code 5014 (2012).

9. The criteria are not met for an evaluation higher than 10 percent for instability of the right knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5257 (2012).

10. Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a separate 10 percent evaluation for meniscal tear associated with service-connected right knee disability, effective August 16, 2006. 38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27; 4.71a, Diagnostic Code 5259 (2012).

11. The criteria are not met for an initial evaluation higher than 10 percent for retropatellar pain syndrome, left knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, Diagnostic Code 5014 (2012).

12. The criteria are not met for an initial compensable evaluation for scars, postoperative residual of bunionectomies, both feet. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Codes 7801-7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for right and left knee disabilities, and scars associated with a bilateral foot disability  have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Regarding the claims for service connection, the Veteran received July 2006 VCAA correspondence which notified her as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The notice correspondence also provided mention of the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the October 2008 rating decision              on appeal, and thus met the standard for timely notice. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, obtaining service treatment records (STRs) and service personnel records. There is no indication of pertinent VA and/or private outpatient records to obtain. The RO has also arranged for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. § 3.159(c)(4). See also         38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of her claims,                 the Veteran provided personal statements. She was previously scheduled to attend a Board videoconference hearing, but failed to appear on the hearing date, and has not since requested a new hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

I. Service Connection 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).
Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Left Carpal Tunnel Syndrome

Service treatment records reflect that in August 2001, the Veteran was seen for left hand weakness, describing paresthesias at night, and weakness throughout the entire day. Tinel's and Phalen's signs were positive. The assessment given following physical evaluation was of left carpal tunnel syndrome.

Following service discharge, on a February 2007 VA Compensation and Pension examination, for general medical evaluation, the Veteran indicated that she started having problems of both hands when on active duty about two years previously. At that time, she changed her duties to be doing office work. During that time, she was using frequently the computer and typewriter. At that time, she started noticing some tingling sensation to the dorsal aspect of both hands that was worse in the right than the left. She recalled reporting this to a military physician and being diagnosed to have early signs of carpal tunnel syndrome mainly to the right hand. She was treated with physical therapy, massage, and heating pads to both of her hands and Motrin. The Veteran stated that since then the condition of her bilateral hands had been the same. Even so, basically the left hand had improved and she had been asymptomatic. She did complain the right hand had a feeling of some occasional tingling to the dorsal aspect with associated crampy feeling to both fingers. Whenever this happened, she felt a lot of tiredness and it was relieved with shaking the hand. This seemed to be worse with any activities that required repetitive use of the hand and cold weather. She did not receive any treatment for the condition at this time. On physical examination, the right hand showed no swelling or redness or any muscle atrophy, or muscle wasting. There was no pain to deep palpation in any aspect of the joints of the right hand. She could flex the tip of the fingers to the palmar surface of the hand with no difficulties and could oppose the tip of the fingers to the tip of the thumb with no difficulty. Strength was 5/5. The Phalen and Tinel tests were positive. There was no functional impairment apparent. Similar findings were obtained regarding the left hand. The diagnosis given was of "episodic and early signs of carpal tunnel syndrome to the right hand, found"; and "left hand arthralgia, found." 

Another VA general medical examination was completed in July 2007. As to carpal tunnel syndrome, bilateral, the Veteran reported that there was still a dull ache similar to that from service, that was mild in intensity when not doing anything, but when she started typing she would experience sharp pain moderate in intensity along the dorsum of both wrists as well as the palmar aspect. She stated that this was also precipitated by lifting or when washing dishes. She used a wrist brace at night for both sides. There was exacerbation of the condition in the workplace environment when  using a keyboard, and a mild impact upon activities of daily living such as doing chores. The diagnosis given was bilateral carpal tunnel syndrome; and right and left hand, normal exam. 

The Veteran also underwent a February 2008 VA examination of the hand, fingers and thumb. She reported having two years ago the onset of tingling of the dorsal aspect of both hands, beginning with frequent use of a computer and typewriter.  She complained of continued tingling, worse with repetitive use of the fingers.       The condition was worse on the right side than left. A physical exam was completed. A review of prior x-rays was made. The diagnosis given was mild carpal tunnel syndrome, right hand; and left hand arthralgia. The VA examiner further expressed the opinion that the Veteran's carpal tunnel syndrome was at least as likely as not related to her symptoms during her active service. The stated rationale was that she had a diagnosis of left flexor tendinitis versus carpal tunnel syndrome, and at that time, the diagnosis was not confirmed and over the years working with computers had at least as likely as not aggravated her condition. 

On review of the foregoing, with comprehensive consideration of the case background, as well as the duty to apply VA's reasonable doubt doctrine, the Board finds that the criteria for service connection for left carpal tunnel syndrome are satisfied. There is sufficient basis to conclude from the evidence that all requisite elements for service connection have been met. To this effect, there is a current diagnosis of left side carpal tunnel syndrome provided by the June 2007 VA medical examination (through diagnosing carpal tunnel syndrome as a bilateral condition in nature). Moreover, there is the February 2008 VA examiner's opinion concluding that carpal tunnel syndrome was at least as likely as not related to the Veteran's symptoms in service. The Board fully recognizes that the February 2008 VA examiner limited the clinical diagnosis in scope to right side carpal tunnel syndrome (finding only left hand "arthralgia") -- nonetheless, this opinion must be viewed in context of the prior June 2007 VA examiner's pronouncement that the Veteran had bilateral carpal tunnel syndrome. In light of VA's doctrine of resolution of doubt in the claimant's favor on a material issue, the Board will construe the evidence favorably here, taking the June 2007 VA examiner's diagnosis of left sided disability in conjunction with the February 2008 examiner's favorable medical nexus opinion. See 38 C.F.R. § 3.102. Consequently, there is competent evidence of a current disability that had its origins during military service. 

On these grounds, the Board finds that the criteria to establish service connection for left side carpal tunnel syndrome are effectively met. 

Right and Left Hand Condition 

Viewing the evidence at hand objectively, comprehensively, and in light of the regulatory criteria, the Board is constrained to deny service connection for any right and left hand condition apart from the already recognized bilateral carpal tunnel syndrome. Based on the medical information presented in the preceding section,        it is abundantly clear that VA examiners repeatedly found the Veteran to have a normal right and left hand examination. The only exception would appear to be one examiner's finding of left hand "arthralgia," with no accompanying abnormalities or adverse physical findings. On this subject, it has consistently been held that the manifestation of pain alone will not constitute evidence of a current disability.          See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). Nor has the Veteran herself through competent lay testimony alluded to the presence of any condition that would qualify as a right or left hand disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). 

Essentially, the Board is left with no other basis than to conclude that the Veteran does not presently have a standalone right and/or left hand disability, apart from any associated manifestations of his underlying bilateral carpal tunnel syndrome.         Under VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,         2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Absent indication of a present right or left hand disability, service connection for the same cannot be substantiated. 

For these reasons, the Board is denying service connection for right and left hand conditions. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


Chronic Low Back Pain

On review of the record, the Board is denying the claim for service connection for a disability manifested by low back pain, likewise for reason of lack of a qualifying disability for which service connection may be recognized. 

STRs show that the Veteran experienced lower back pain, as denoted in a clinical record dated from August 1998. There were subsequent incidences noted, including a March 2000 notation of low back pain for three days due to lifting weights. 

Upon initial VA examination in February 2007, the Veteran described the onset of lower back problems about two years previously, when she accidentally fell while performing a physical training test in service. At that time, she was diagnosed with a back strain, and prescribed rest and analgesic medication with muscle relaxants. She now reported severe pain that lasted for about one hour, and most of the time was relieved with rest. When she had this pain, it did not radiate to any part of her body, and she denied having any fatigue, stiffness or associated rectal or bladder problems. She did not receive any medical treatment for her lower back at that time. She denied use of any back braces. She denied any periods of incapacitation in the last 12 months due to her back condition. On physical examination, there was no muscle spasm noticed in any aspect of the lower back. Range of motion was at or near normal, including with repetitive motion. An x-ray report had shown a normal lumbosacral spine. The diagnosis given was "mechanical low back pain, found."

On the July 2007 VA examination, physical evaluation showed no evidence of muscle spasm at the lower back. There was no tenderness along the paraspinous muscle. There was no obvious deformity in the curvature of the spine. Range of motion was measured at or near normal. The diagnosis was again mechanical low back pain.

As with the previous claim, the evidence of record is conspicuously absent indication of a current qualifying disability for which service connection may be recognized. Repeated physical evaluation, including x-ray and range of motion studies, has yielded no more than a finding of mechanical low back pain. There      is no accompanying actual pathology of the lumbosacral spine that has been noted in the continuing examination of the Veteran. As indicated, the Board is simply unable to conclude that the Veteran has a qualifying disability from the notation itself of mechanical low back pain. Sanchez-Benitez, supra. There is nothing concrete and objective to otherwise support the finding of a present disability. Without a current disability, under VA law service connection cannot be proven. 
Thus, while the Veteran did have a few instances of back pain during military service, without a current back disability, there is no basis for further inquiry into whether she has a present condition that is of service origin.

Therefore, the claim for service connection for a disability manifested by chronic low back pain is being denied. The preponderance of the evidence is unfavorable, and hence the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A.            § 5107(b); 38 C.F.R. § 3.102.   

Residuals of Heat Stroke

Having reviewed the STRs, an August 2005 clinical record reflects that the Veteran had experienced heat casualty two weeks previously following an episode in which she lost consciousness, and was diagnosed with heat exhaustion. It was noted that she had reported a headache, dizziness, chest tightness and shortness of breath. Objectively, there were now no abnormalities. The assessment given was of status-post heat stroke. The Veteran was placed on a T3 profile for three months restricting her from exposure to hot temperatures and vigorous physical exercise.  

On the Veteran's February 2007 VA examination, she stated that while on active duty in 2005 she was doing exercises in the summer, and at that time because of the exercise, she started noticing some increased sweating and feeling warm and hot and increased fatigue. She was rushed to the emergency room and diagnosed to have heatstroke with secondary dehydration for which she required IV fluids and even stayed in an intensive care unit overnight. The Veteran stated that after this episode, two days later, she started noticing some headaches that were severe with associated decreased vision and photophobia. She reported this to a military physician and was diagnosed to have migraine headaches and these were relieved with Midrin with good response to this medication. She stated that since then her condition had been the same. Now she complained of headaches occurring at least once or twice every three months, associated with blurred and decreased vision.          A thorough physical examination ensued. The diagnosis given was "residuals of heatstroke, resolved, found." 

Once again, the Board must deny the claim at hand for lack of a current disability. Here, while the occurrence of an episode of heat stroke during service is not              in question, all indications are that this episodic illness was acute and transitory, and soon resolved. Indeed, the very incidence of heat stroke suggests a condition episodic in nature, as opposed to a chronic illness with likely future recurrences.  See 38 C.F.R. § 3.303(b). Meanwhile, the only identifiable current residual of heat stroke identified by the Veteran, or otherwise raised through the record, consists of that of migraine headaches, specifically a condition that has already been adjudicated service-connected. There is nothing else to consider, either from             the Veteran's assertions or the objective medical findings. The clear implication is that following the Veteran's incident of heat stroke, there was no distinct residual condition thereafter upon recovery, and moreover, no continuing residual condition through the present time period. 

Accordingly, the preponderance of the evidence weighs against service connection for residuals of heat stroke, and therefore this claim must be denied. 

Chronic Tinea Pedis

STRs are notably absent for mention of any occurrence of tinea pedis, or substantially similar dermatological condition.

On the February 2007 VA examination, the Veteran reported that she started having chronic tinea pedis in the right foot in 1999. At that time, she was doing some physical training, and had a lot of swelling to the foot and foul smell that was diagnosed as athlete's foot and treated with some antifungal foot powder that she used only as needed. The Veteran stated that her condition was only associated with flare-ups, and that when present the condition was worse on the right side than the left. She described having these flare-ups at least twice a month and mostly it was associated with increased swelling of the feet. In the last 12 months, she had not received any specific medical treatment for the athlete's feet. This skin condition       of the feet did not incapacitate her. A physical examination was completed. There was no redness to the skin or skin peeling, no fissuring of the skin along the feet, and no maceration of the skin. The diagnosis given was, in pertinent part, tinea pedis, not found. 

On the July 2007 VA examination, the Veteran stated that while in the military she was diagnosed with tinea pedis, and this was managed with using foot powders or foot sprays. She reported an intermittent problem. She stated there was localized itching, with no systemic symptoms. She now used foot powder on a daily basis, with no side effects. There was no effect on her job and with activities of daily living. On physical evaluation, there was on the feet a very minimal scaling with dryness of the skin particularly along the plantar aspect, which involved less than one percent bilaterally. The diagnosis was in part, tinea pedis.

Based on the foregoing, there is an insufficient basis to establish service connection. To begin with, the evidence of a current tinea pedis condition is minimal. The first VA examiner of February 2007 was unable to find the presence of said condition. The July 2007 VA examiner did diagnosis tinea pedis, though it is not clear the basis of said diagnosis -- whether upon the actual physical findings, or only the Veteran's subjective reported medical history. Even assuming the propriety of a current diagnosis of tinea pedis, however, there is no definitive indication of a causal nexus to military service. The presence of a causal nexus to service is essential to establish service connection for a claimed disability. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). In this instance, tinea pedis was simply never documented throughout what is an extensive service medical record. While the Veteran is certainly competent to report symptoms of tinea pedis therein, and using various treatment modalities, the Board would reasonably expect there to have been some actual documentation of treatment for the same, particularly given the Veteran's mention of having sought out treatment. There just is not a strong or compelling case based on lay evidence alone to suggest service origin, and to request a VA medical inquiry on whether tinea pedis is service-related on such minimal foundation would likely result in resort to mere speculation. Regardless, however, the Board still places heavy emphasis on the original finding of the February 2007 VA examiner that post-service there is no indication of tinea pedis to begin with. 

Thus, the criteria for service connection for tinea pedis are not met, the preponderance of the evidence is unfavorable, and the claim must be denied. 

Ingrown Toenail

A September 1998 record of acute medical care indicates that the Veteran complained of an ingrown toenail for three days. Objectively, there was swelling, erythema and fluids built up, and the area was highly tender to palpation.                 The impression was an infected ingrown toenail. A contemporaneous record reflects that it was the left great toe that was affected. 

On VA examination of February 2007, the Veteran stated that she started having the problem of ingrown toenails of the left foot around 1999. A military physician had diagnosed her with an infected ingrown toenail because there was some redness to the nail and secretion and even pus coming from the toenail. At that time, she was treated with antibiotics and this resolved the infection and she required a partial lateral removal of the nail. The Veteran stated that since then her condition had been the same. Now she basically had only flare-ups of the ingrown toenail at least twice a month, and started noticing some pain to the toenail with associated pain with walking. When she started noticing the pain, she started cutting and trimming the nail. She denied having any more infection of the big toenails since 1999.             A physical exam was completed, during which there was no evidence of any ingrown toenail noted. The diagnosis given was "episodic mild ingrown toenails, bilateral foot, found." 

On a follow-up VA examination of July 2007, the Veteran reported that while she was diagnosed with an ingrown toenail while in military service, there was no current ingrown toenail and no current problem associated with this. Objectively, there was no evidence of ingrown toenails. The diagnosis given was "ingrown toenails, resolved."

The conclusion that the Board must reach is that service connection for an ingrown toenail, left great toe, must be denied for lack of a current disability. There is no material doubt as to whether the Veteran had the condition back in 1998.               This notwithstanding, on her most recent VA examination of July 2007 the Veteran expressly denied having the condition post-service, and indeed all objective findings supported this very same assessment. Absent objective indication, or subjective reported complaints of a present ingrown toenail on the left great toe, there is no current disability for VA adjudication purposes. 

Accordingly, on these grounds, service connection must be denied. 

II. Increased Rating  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R.            § 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Right and Left Knee Disorders

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In this case, the RO has evaluated the service-connected retropatellar pain syndrome in the right and left knees as 10 percent disabling each, pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5014, for osteomalacia. 

Under Diagnostic Code 5014, osteomalacia is to be rated on the provisions regarding degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.          Where there is no limitation of motion but x-ray evidence of involvement of two       or more major joints or minor joint groups, a 10 percent rating is assigned.               A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to             60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.               A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to          30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

The Veteran has also been assigned a separate 10 percent evaluation under              38 C.F.R. § 4.71a, Diagnostic Code 5257 for instability of the right knee, effective from June 16, 2010.  

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that    a 10 percent disability rating is warranted for slight disability, a 20 percent rating          is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

In connection with these claims, the Veteran's February 2007 VA Compensation and Pension examination report indicates the Veteran's report of pain to both knees that was a constant moderate pain associated with flare-ups that depended on activities she had during the day, with most of the pain to the right knee. The pain during the flare-ups usually happened at least twice a month, and lasted for 20 to 30 minutes and was usually relieved with pain medication, application of ice packs, and sometimes application of cortical infiltration. She had swelling during these flare-ups. She stated that both of her knees were unstable because she considered her knees weak. She complained of some give outs of the knees, that happened once or twice every three months. She had lockups of both knees once or twice every three months too. She had increased fatigue and lack of endurance. She took over-the-counter pain relievers. She used knee braces mostly during the flare-ups at least twice a month. 

On physical examination, there was some tenderness to deep palpation in the lateral aspect of the right knee patella. There was no swelling or redness noticed on the right knee. Range of motion was right knee flexion to 140 degrees, with pain starting around 120 degrees, and extension to 0 degrees with no pain or discomfort felt. The lateral collateral ligament examination was negative and the drawer sign was mildly positive with mild anterior displacement of the right knee. The McMurray sign for meniscal tear was mildly positive on the right knee. There was some tenderness to deep palpation in the anterior aspect of the right knee. During repetitive flexion of the right knee, there was limitation to 120 degrees, but no signs of fatigability during repetitive motion. It was estimated that during acute flare-ups, the Veteran was going to have moderate functional impairment. On the left knee evaluation, there was only mild tenderness to deep palpation in the lateral aspect of her left knee patella. There was no swelling or redness noticed to the left knee. Range of motion was left knee flexion to 140 degrees with mild pain that started at 140 degrees. Left knee extension was to 0 degrees with no pain of discomfort felt. The left knee lateral collateral ligament examination was positive with mild lateral deviation of the knee and drawer sign was positive too with mild anterior displacement of the left knee. The McMurray sign for meniscal tear was negative on the left knee. On repetitive motion, there were no changes on flexion of the left knee and there was no fatigability noticed. It was estimated that during acute flare-ups and repetitive use of the left knee, there was no change in flexion and no functional impairment. X-rays showed mild degenerative narrowing of the bilateral knees. An MRI in the right knee showed medial meniscal tear with horizontal and vertical component mid body posterior horn; early chondromalacia, medial knee joint compartment; early chondromalacia, patellofemoral joint space; minimal joint effusions and synovitis, suprapatellar bursa; minimal retropatellar tendinitis or tendinosis. An MRI for the left knee showed chondromalacia and subchondral bone marrow change in the medial compartment without ligamentous or meniscal tear. 

The diagnosis given was of retropatellar pain syndrome, bilateral knees, not found; symptomatic right knee meniscal tear, found; and symptomatic bilateral knees mild osteoarthritis, found. 

On VA re-examination in July 2007, with regard to retropatellar pain syndrome in the bilateral knees, the Veteran stated that she had recently undergone steroid injection in the left knee where she was noted to have swelling of the knee.             She stated there was apparent improvement. She denied any recurrence of the swelling, but claimed that there was still a constant ache in both knees along the medial and infrapatellar aspects. Since her previous evaluation, she reported episodes of flare-up in the left knee, but not the right knee. She reported fatigability and lack of endurance. There was no giving way. She stated that both knees locked particularly when walking, or with prolonged sitting or standing. When she had flare-ups, she denied any precipitating event. This was alleviated by steroid injections. She stated she used knee braces, but no cane or crutches for walking.  She described a mild impact upon activities of daily living. 

Upon physical evaluation, the left knee had no swelling or erythema, and no tenderness. Range of motion was 0 to 130 degrees with pain starting at 90 degrees and ending at 30 degrees. With three repetitive flexions, there was no limitation noted. It was estimated that there was no functional impairment during acute flare-ups. On evaluation of the right knee, there was no swelling or erythema, and no tenderness. Range of motion was from 0 to 130 degrees with pain starting at               70 degrees and ending at 35 degrees. With three repetitive flexions, there was no limitation noted. It was estimated that during an acute flare-up there was limitation of flexion to 125 degrees secondary to pain. It was estimated there was mild functional impairment due to the right knee during an acute flare-up. With regard to stability, both knees were stable. Anterior and posterior drawers, Lachman's, varus/valgus stress, and McMurray's tests were all negative. 

The diagnosis given was mild chondromalacia and mild osteoarthritis, bilateral knees; right knee meniscal tear with current instability.

Upon further VA examination dated from June 2010, the Veteran described taking 800mg of Motrin daily for her knee problems and utilizing a knee brace. Objectively, gait was antalgic. The left knee demonstrated crepitus, edema and tenderness. There was no sign of instability. The right knee demonstrated tenderness, pain at rest, instability and weakness. There was mild medial/lateral instability, including positive McMurray's test. There was evidence of a meniscal tear. Range of motion for the left knee was 0 to 130 degrees, with additional limitation of flexion to 120 degrees following repetitive motion due to pain; and for the right knee, 0 to 120 degrees, with additional limitation of flexion to 110 degrees following repetitive motion due to pain. X-ray evaluation showed degenerative changes, slightly more prominent when compared with the study of February 2007. 

The diagnosis given was degenerative osteoarthritis, right knee, more prominent now, by x-rays, with retropatellar pain syndrome, medial meniscal tear and chondromalacia by MRI; degenerative osteoarthritis, left knee, more prominent now, by x-rays, with retropatellar pain syndrome and chondromalacia by MRI.        The VA examiner commented that there was objective evidence of worsening degenerative changes in both knees. Also, the clinical findings were more marked than the prior VA examination.

Considering the preceding findings, the Board sees fit to continue the existing rating scheme for service-connected retropatellar pain syndrome of the right and left knees. The existing assignment of 10 percent evaluations for each knee is reflective of degenerative arthritis with noncompensable limitation of motion, pursuant to          38 C.F.R. § 4.71a, Diagnostic Code 5003. Having reviewed the objective range of motion findings, the Board does not see any definitive indication of compensable limitation of motion shown. In this regard, the Board finds the most reliable and useful range of motion findings to originate from the June 2010 VA Compensation and Pension examination, which indicated right knee forward flexion to 120 degrees, with additional limitation of flexion to 110 degrees following repetitive motion due to pain; and for the left knee, 0 to 130 degrees, with additional limitation of flexion to 120 degrees following repetitive motion due to pain.       These findings show retained limitation of motion that well exceeds the threshold for assignment of a compensable disability rating under either Diagnostic Code 5620 pertaining to limitation of knee flexion, or Diagnostic Code 5261 pertaining to limitation of knee extension. This includes when factoring in the extent of any additional limitation of motion occasioned by pain on use, weakness, fatigue or other commonly recognized forms of "functional loss." DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. The Board is also aware of the July 2007 VA examination findings which showed bilateral knee range of motion from 0 to 130 degrees, but on the right side, pain starting at 70 degrees and ending at 35 degrees; and on the left side,         pain starting at 90 degrees and ending at 30 degrees. Such findings would initially appear to suggest a greater degree of impairment when factoring in functional loss due to pain -- however, the information reported simply is not inherently reliable, suggesting pain that appears at a seemingly inexplicable interval along the measured range of motion (i.e., appearing at 70 degrees flexion, and then continuing for nearly 30 degrees, before suddenly disappearing). Indeed, what these findings substantively show is pain throughout the range of motion (or nearly so), a factor which it has been held is not to be considered as a valid, measurable form of functional loss. The Court under analogous circumstances indicated that pain throughout a plane of motion does not automatically qualify for an increased rating, absent some concrete showing or suggestion that there has been quantifiable functional loss due to pain. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)          (pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system," but rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss). Therefore, the Board considers most probative in this instance the June 2010 VA Compensation and Pension examination findings, which in any event are the most contemporaneous of record by far. These findings show at or near normal range of motion, with minimal additional diminution of motion when factoring in functional loss due to pain on usage. Accordingly, the existing assignment of disability ratings contemplating limitation of motion should remain in effect.

As to the next evaluated component of knee disability, that of instability, the existing scheme of 10 percent for the right knee, along with no assignment of an evaluation for the left knee remains the most accurate representation of service-connected disability. To this effect, the right side has consistently shown some signs of instability, most recently characterized on the June 2010 VA examination as "mild medial/lateral instability." At no point, however, has there been any indication that the condition of instability is at or approaching a moderate level of impairment, such as would qualify for the next higher available disability rating of 20 percent under Diagnostic Code 5257. The previous medical history likewise supports such a determination, in that on the July 2007 VA examination both knees were found to be stable, with no positive results under any of the evaluative tests for knee instability. Meanwhile, with regard to the left side, despite some initial positive test results in the collateral ligament and drawer sign tests in February 2007, both the July 2007 and June 2010 VA Compensation and Pension examinations confirmed that there was no objective indication of any instability affecting the left knee. The Board recognizes that the Veteran may competently report symptoms such as periodic giving way and locking of the left knee, and has taken this into account. This notwithstanding, in light of the recent VA examination history completely ruling out any objective sign of instability on several evaluative tests, the Board must utilize this objective evidence as the determinative information for rating purposes. Thus, the current rating scheme involving knee instability should remain in effect.

There is one further facet of right knee symptomatology in particular, which               the Board finds presents the basis for a separate additional disability rating, that consisting of damage to the right knee cartilage. Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent evaluation is to be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint. Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of the semilunar cartilage, symptomatic. In this particular instance, there   is indication of a medial meniscal tear in the right knee, as confirmed by MRI evidence. However, the record is distinctly absent confirmed, objective indication of frequent episodes of joint locking and effusion into the knee joint. Essentially, the complete criteria for assignment of a 20 percent evaluation under Diagnostic Code 5258 are not met. Nonetheless, the Board wishes to properly recognize          the Veteran's condition of damaged cartilage in the right knee. Thus, the Board does so through rating this condition under Diagnostic Code 5259 by analogy to removal of the semilunar cartilage, where symptomatic. See 38 C.F.R. § 4.27.  

Accordingly, a 10 percent evaluation is assigned for a right knee medial meniscus tear, effective August 16, 2006, pursuant to the VA rating schedule. 

Scars, Associated with Foot Disability

Under the rating criteria for scars effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation. According to the revised version of Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation. Under the revised version of Diagnostic Code 7803, a scar that is superficial and unstable warrants the assignment of a maximum 10 percent rating. Diagnostic Code 7804 further provides that a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating. Also, Diagnostic Code 7805 provides that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.

Effective October 23, 2008, VA again revised the criteria for the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008). The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008. A claimant rated under a previous version of the criteria may request review under the most recent criteria. The Veteran's claim for increase preceded October 2008, and she has not specifically requested evaluation under the latest revised criteria. It warrants mention, however, that several of the changes in the new regulation are applicable to instances of evaluation of several service-connected scars concurrently, which           is not the case here, and thus would not likely result in a substantial change in outcome.

The report of a February 2007 VA examination includes evaluation for postoperative residuals of bunionectomy scars on both feet, in regard to which       the Veteran reported that she experienced some tingling sensation to the scar with associated itching, but other than this the scar was well-healed and had not affected her much. What caused greater impact was the big toe joints residuals of surgery. 

Thereafter, on a July 2007 VA examination, it was objectively noted that on the right foot there was a well-healed 4-cm scar along the dorsal fist metatarsophalangeal region. No abnormality was noted in the scar, and no tenderness. On the left foot great toe there was a 4-cm well-healed scar. No abnormality was noted in the scar, or for that matter, in the left great toe. 

From review of the foregoing, the Board concludes that the service-connected bunionectomy scars do not warrant the assignment of a compensable evaluation.  As an initial matter, the surface area requirements pursuant to Diagnostic Codes 7801 and 7802 are clearly not met, given the relatively minimal size of the scars along the right and left great toe areas. Moreover, the scars are well-healed, and so are not superficial and unstable pursuant to Diagnostic Code 7803. Nor is there objective indication of a painful scar on either side, such as would warrant application of Diagnostic Code 7804. Nor is there any indication otherwise of limitation of function attributable to the service-connected scars, pursuant to Diagnostic Code 7805. In sum, none of the essential criteria under which a compensable evaluation may be assigned for a service-connected scar are satisfied in this instance. The Board is aware that the medical information before it originates from VA examinations conducted in 2007, and does not comprise the most recent medical data possible. That notwithstanding, the Board considers a condition of this type, post-surgical injury scars, to be a relatively static disability, and notes the unlikelihood that the condition given it was noted to be completely benign in 2007, would have substantially worsened in terms of pain, discomfort or functional limitation since then. Thus, the current noncompensable evaluation represents the best approximation of the extent of service-connected disability.    

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's knee disorders or scar residuals present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and she does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that her service-connected disabilities under evaluation has caused her marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. The most recent information the Board has before it indicates that the Veteran remains employed on a full-time basis. There is no indication otherwise of a marked limitation of employability specifically due to the service-connected disabilities under evaluation, particularly insofar as the lack of any retained capacity to complete occupational tasks in a more sedentary work environment.  

Moreover, the Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors,          the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting in part the claim for increased ratings for a right knee condition, and denying the claims for increase for a left knee condition and bunionectomy scars. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review.          To the extent any greater level of compensation is sought, the preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for a right hand condition is denied. 

Service connection for a left hand condition is denied.

Service connection for left carpal tunnel syndrome is granted.

Service connection for a disability manifested by chronic low back pain is denied. 

Service connection for residuals of heat stroke is denied.

Service connection for chronic tinea pedis is denied.

Service connection for ingrown toenail, left big toe (also claimed as onychomycosis) is denied.

An initial evaluation higher than 10 percent for retropatellar pain syndrome, right knee, is denied.

However, a separate 10 percent evaluation for meniscal tear associated with service-connected right knee disability is granted, effective August 16, 2006, subject to the law and regulations governing the payment of VA compensation benefits. 
An initial evaluation higher than 10 percent for retropatellar pain syndrome, left knee, is denied.

An initial compensable evaluation for scars, postoperative residual of bunionectomies, both feet, is denied. 
REMAND

The Board deems additional evidentiary development necessary on the remaining claims on appeal, prior to issuance of a decision upon these matters.

Regarding claimed service connection for HPV II, the Veteran already underwent a February 2007 VA Compensation and Pension examination which resulted in a finding of no definitive pathology shown. However, there is no indication that she was ever tested specifically for the presence HPV II virus. Meanwhile, the service treatment history contains various gynecological medical records, some of which indicate symptoms suggestive of possible HPV II infection. Therefore, a new VA examination is in order that includes a more thorough inquiry into the current nature and etiology of the claimed condition.

As to the remaining claims for increased evaluation for residuals of left shoulder dislocation, bilateral pes planus, and right and left bunionectomies, the Board notes that the last relevant VA medical examination for these conditions was conducted in July 2007. Given the interval of more than five years since the prior examinations, more recent medical examinations are deemed essential. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA gynecological examination pertaining to claimed HPV II. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.         All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should first determine whether a current diagnosis of HPV II is warranted. Provided this is so, then please indicate whether this condition is at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service, taking into consideration the symptoms and treatment documented therein.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then schedule the Veteran for a VA orthopedic examination to determine the current severity of her service-connected residuals of left shoulder dislocation. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected left shoulder disorder. In evaluating the Veteran, the examiner should report whether there is any instability and her complete range of motion findings for the affected joint. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.               If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

3. The RO/AMC should then schedule the Veteran for a VA podiatric examination pertaining to the severity of bilateral pes planus with plantar fasciitis, and bunionectomies on both feet. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus with plantar fasciitis, and bunionectomies on both feet, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Code 5276 for evaluating "flatfoot, acquired"; and Diagnostic Code 5280, for evaluating bunionectomies by analogy to "hallux valgus."  Provided the Veteran has other symptoms of the bilateral feet associated with service-connected disability, though not traditionally evaluated as pes planus, then please specify the nature and degree of foot injury affecting the right and left feet  -- in terms of moderate, moderately severe, or severe  (the highest level, which follows "severe," being with actual loss of use of the foot).

4. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims for service connection for HPV II, and increased evaluation for residuals of left shoulder dislocation, bilateral pes planus, and right and left bunionectomies, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran  and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


